ORMOND, J.
We do not perceive any sensible distinction between this case and that of the Planters and M. Bank v. Bor-land, 5 Ala. Rep. 546, as it respects the question put to the witness of his knowledge of the intention of his partner, Carvill, in making the deed of assignment. The “ motives, or intention,” or in other words, the secret purpose of the mind, when an act is done, can only be certainly known to the actor himself, and the Supreme, Omniscient being. When it becomes important for a Court, or jury, to determine with what intent an act was done, the conclusion is attained from the circumstances surrounding it— from the acts and declarations of the actor. This process, it is perfectly obvious, is a deduction from the facts in proof; being therefore a deduction, or inference, from the facts known, or presumed to exist, it cannot be drawn by witnesses, who are not allowed to reason to the jury, but must testify to facts. It is therefore apparent, that when the witness was asked, as to his knowledge of the “ motives and intentions” of Carvill, he was not required to speak of a fact within his knowledge, but of his inference from facts, which he was not required to state.
It is ai’gued, that the import of the question, was not as to the *649opinion of the witness, but as to the facts from which the jury might deduce the proper conclusion. Such may have been the design of the question ; we can only judge of it from the language in which it is couched. That certainly does not call for facts, but for the intention of Carvill in making the "deed, a question which the witness either could not .answer at all, or which,,if 'answered, must necessarily -havé been the opinion .of the witness, from the facts within his knowledge, attending the execution of the deed; and as the answer to the question, if given according to the terms proposed, would have been improper testimony, the Court did not err in excluding it,- and could not 'be required to foresee, that the witness would either refuse to answer it, or else have answered, it, by stating, not his own opinion, but-the facts fr.óm' which an opinion might be formed. '
The remaining' question presented on the bill of. exceptions, was also correctly decided by the Court. It appears that the witness, who was one of the makers of a deed of assignm'ent, had been examined, for the purpose of proving that the deed was fair, and bona fide, and. had .stated in substance,, upon his examination, in chief,.that the .property cimveyedby the deed, consisting of the effects of the firm, was fairly devoted to'the payment of the partnership debts. ■ . -■
Upon the cross-examination, the plaintiff was permitted to ask him, whether one of the debts included in, and provided for by the deed,'Was nota debt contracted by himself, for the purpose of raising money to' put into the partnership, -This question was certainly not irrelevant,'and therefore should have been answered". It might not have been entitled to much weight before the jury, but whether it did or did.not tend to prove the alleged fraudKwas a question peculiarly proper for the jury. 'T.he design evidently was, tó show that there had been a concealment in the deed, by inserting a debt not a partnership debt, and conceding that it was a "debt"for which the partnership was responsible, the plaintiff had the right to sift the deed, and examine 'all its provisions. If the testimony, when introduced, was not prejudicial to the claimant, á charge should haye been asked as to its effect; it could not be excluded in advance from the jury..’
-We are unable to perceiv& aiiy-error in the record.. Let'the judgment be affirmed.